  September 7, 2021
                      Case 1:21-cv-02332-LTB Document         6-1 Filed 09/10/21 USDC Colorado Page 1 of 1
                                               Legal Lawgic, Inc. fax 8885073434

   ATTORNEY OR PARTY WITHOUT ATTORNEY (Name, State Bar number, and address)                                                       FOR COURT USE ONLY
     HOWARD O. BERNSTEIN | SBN: 24476
     HOWARD O BERNSTEIN, P.C.
     1111 Pearl St Ste 203 Boulder, CO 803025163
    TELEPHONE NO.: (303) 494-3321 | FAX NO. | E-MAIL ADDRESS (Optional): TONYA@BERNSTEINATTORNEY.COM
      ATTORNEY FOR (Name): Plaintiff: MICHAEL HUPFER



   UNITED STATES DISTRICT COURT
          STREET ADDRESS: 901   19TH STREET
          MAILING ADDRESS:

         CITY AND ZIP CODE: DENVER,    CO 80294
              BRANCH NAME: FOR   THE DISTRICT OF COLORADO
       PLAINTIFF: MICHAEL HUPFER                                                                              CASE NUMBER:


    DEFENDANT: CAROLINE KAUFMAN AND MARY HOGAN                                                                21-CV-02332-LTB

                                                                                                              Ref. No. or File No.:
       PROOF OF SERVICE                                                                                                                HUPFER


  AT THE TIME OF SERVICE I WAS AT LEAST 18 YEARS OF AGE AND NOT A PARTY TO THIS ACTION
  I SERVED COPIES OF THE FOLLOWING DOCUMENTS:
   SUMMONS; COMPLAINT                                                                                                                 ** BY FAX **
                  PARTY SERVED:               MARY HOGAN
               BY LEAVING WITH:               "JANE DOE"-REFUSED NAME - RESIDENT
  DATE & TIME OF DELIVERY:                    9/3/2021
                                              8:29 PM
ADDRESS, CITY, AND STATE:                     4514 Adenmoor Ave
                                              Lakewood, CA 907132514

    PHYSICAL DESCRIPTION:                     Age: 56 - 60    Weight: 141-160 Lbs                      Hair: Brown
                                              Sex: Female     Height: 5'1 - 5'6                        Eyes: Brown
                                              Skin: Caucasian     Marks:

MANNER OF SERVICE:
  Substituted Service - By leaving the copies with or in the presence of "JANE DOE"-REFUSED NAME a competent
  member of the household (at least 18 years of age) at the dwelling house or usual place of abode of the person served.
  I informed him/her of the general nature of the papers. I thereafter mailed the copies to the person served, addressed
  as shown in above address, by first-class mail, postage prepaid, on September 7, 2021 from Chino Hills.


WITNESS FEES:
  Were offered or demanded and paid: $ .00.




  Fee for Service: $ 90.00                I declare under penalty of perjury under the laws of the
    County: LOS ANGELES                   United States that the foregoing information contained
    Registration No.: 2015016035          in the return of service and statement of service fees is
     Legal Lawgic, Inc.                   true and correct and that this declaration was executed
     2910 S. Archibald Avenue, Suite A236 on September 7, 2021.
     Ontario, CA 91761
     (909) 360-8163
     Ref: HUPFER
                                                                                       Signature:
                                                                                                          KENNETH WRIGHT

                                                               PROOF OF SERVICE                                                                 DefaultProof/LL24543
